DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joanne Pappas on November 5, 2021.

The application has been amended as follows: 
In the Specification:	On page 11, line 9 should be amended as follows “perpendicular line or line extension 50 of the blade body 51 to the first facet 44 or 45…”	In the Claims:	Claim 1 (Amended) in lines 6-11, “substrate further comprising a body, a first pair of facets, and a second pair of facets, wherein the second pair of facets diverge from the blade tip to a distance of 12 to 50 micrometers and the first pair of facets extend such that each facet of the second pair of facets intersects with a corresponding facet of the first pair of facets, the first pair of facets defining a semi-included angle that is less than 7 degrees when measured at a distance of forty micrometers or greater from the blade tip, wherein the semi-included angle is [[formed between an intersection of (i) extended lines of the first pair of facets, or (ii) an extended line of the body and a facet of the first pair of facets]] defined by (i) half of an included angle formed between extended lines of the first pair of facets, or (ii) an intersection of an extended line of the body and one of the facets of the first pair of facets.”	Claim 13 (Amended) The razor blade of claim 12 wherein said coating layer comprises carbon, silicon carbide, chromium, platinum, [[nitrides]] boron nitride, niobium nitride, chromium nitride, zirconium nitride, titanium nitride, aluminum, titanium, nitrogen, [[oxides]] alumina, zirconia, or any combination thereof. 	Claim 28 (Amended) The razor blade of Claim 27 wherein the substrate comprises substantially no cracks in said bent portion such that the bent portion appears smooth.
Claim 29 (Cancelled)
Reasons for Allowance
Claims 1-3, 5-20 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art previously made of record, as well as the references set forth below, fail to disclose or make obvious to combine the features of a razor blade as set forth in Claim 1, including substrate further comprising a body, a first pair of facets, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	● Tafapolsky et al (US Patent 3,834,265) discloses a ceramic cutting instrument with multiple facets on either side of the cutting edge (fig. 5b).	● Daskal et al (US Patent 7,785,485) discloses a polycrystalline blade (700) with two facets (704a, 704b, 704c, 704d) on either side of the blade (fig. 31B).	● Howells (US Patent 8,316,550) discloses a razor blade made of martensitic steel (col. 6, lines 13-22) formed with two facets on either side of the blade (fig. 4), wherein the included angle formed between an intersection of lines extended from the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        November 5, 2021

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        11/05/2021